internal_revenue_service number release date index number -------------------------- -------------------------------------------- ------------------------------------- -------------------------------- in re ------------------------------------------- -------------------------------- --------------------------- --------------------------------------------------- --------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b03 - plr date date ty ------- legend taxpayer ------------------------------ date ----------------- defendant -------------------- defendant --------------------- defendant ----------------------- country ------------ country --------------------------- country ---------------------- regulator --------------------------------------------------------------------------------------------------- ------------------------------------------------- company ------------------- company --------------------------- company -------------------------------- company ----------------------------- company ----------------- trust ----------------------------- year ------- year ------- year ------- year ------- year ------- us district_court ------------------------------------ us bankruptcy court ----------------------------------------- - date --------------------------- plr a ---------------------- b ---------------------- c --------------- d ------------- e --------------- f ------------------ appellate court ------------------------------------------------ date ------------------- date ------------------ dear --------------------- this is in reply to your letter dated date and subsequent submissions requesting a ruling under sec_166 of the internal_revenue_code taxpayer is a corporation that has a calendar_year accounting_period and utilizes the accrual_method of accounting for maintaining its accounting books_and_records and for filing its federal_income_tax return prior to date company a country corporation owned of company a country corporation and company owned of the shares of taxpayer as well as of the shares of company a country corporation which in turn owned of the shares of taxpayer on date defendant sec_1 and who were minority shareholders but controlling board members of company restructured the ownership of taxpayer so that various shell offshore business entities created to accomplish the restructuring and under the control of defendant sec_1 and became owners of taxpayer’s shares the restructuring was accomplished through companie sec_4 and and trust all foreign_corporations and a_trust created solely to hold ownership of taxpayer’s shares subsequently company was left with no ownership_interest in company or taxpayer in early year country was in the midst of a banking crisis and various banks sought financial assistance from regulator one of company 1’s subsidiaries received financial assistance from regulator regulator ultimately placed both company and its subsidiary into receivership and also removed the defendants from management of company and replaced them with an individual appointed by regulator director during a subsequent investigation company 1’s director discovered the documents detailing the date transactions also upon learning of the date transactions and in order to prevent the defendants from selling taxpayer’s shares regulator and company 1’s director began an investigation into possible legal action against the defendants in june year in order to prevent the defendants from selling taxpayer’s shares a lawsuit was filed in us district_court by regulator and company 1’s director against plr defendant sec_1 and as well as the various business entities under their control companie sec_3 and trust and taxpayer the suit sought a constructive trust over taxpayer’s shares or the proceeds from the sale of the shares the suit alleged that defendants had perpetrated a fraud arising out of insider loans self-dealing the misuse of financial aid provided by regulator breach of fiduciary duties conversion and fraudulent transfer although the district_court proceeding was still ongoing on date the defendants caused taxpayer to declare and pay out a dividend and on date to declare and pay out another dividend on date the us district_court entered summary_judgment in favor of the regulator and company 1’s director as to the claims for conversion and wrongful transfer of shares the district court’s order states that all of the date transfers are declared void and shall be reversed to recreate the ownership interests prior to the transfers all dividends disbursed since date are to be returned and added to taxpayer’s stock to the extent that dividends cannot be repaid the party to whom the dividend was disbursed shall be declared a debtor of taxpayer the dividends had been ultimately disbursed to defendant sec_1 and and were never repaid to taxpayer the district court’s final judgment states that defendant sec_1 and are ordered to repay taxpayer all dividends disbursed by taxpayer since date together with interest from the date_of_issuance of each dividend plus post-judgment interest until paid in addition the district_court stated that to the extent that any such dividends and interest are not repaid judgment is entered jointly and severally in favor of the taxpayer and against the defendants defendants appealed the decision taxpayer immediately began collection efforts against the defendants various assets were located such as automobiles a boat real_property safe deposit boxes bank accounts and other_securities taxpayer successfully seized several of these assets and sold them during march year defendant sec_2 and had depositions taken in country in which they stated that they did not have any assets other than those already seized during june year taxpayer continued its collection efforts it attempted to garnish money owed to defendant and also investigated the fraudulent transfer of additional assets from defendant to various third parties in july year defendants’ attorneys filed motions seeking to withdraw as counsel because the defendants could no longer pay their fees in dispositions taken in year defendant stated that companie sec_3 and and trust had no assets in july year defendant filed for chapter bankruptcy in us bankruptcy court collection efforts against defendant were stayed pursuant to federal_law collection efforts against the remaining two defendants were reduced significantly due to the inability to locate assets titled in their names plr in september year taxpayer filed proof of claims with us bankruptcy court in amount a an amount which included dividends pre and post-judgment interest attorneys fees and costs less the amounts already recovered in taxpayer’s collection efforts by december year taxpayer was working with the trustee of the bankruptcy_estate to develop evidence that would support an action in the court denying the dischargeability of the debt owed by defendant to taxpayer and or denying any bankruptcy discharge during november year various depositions allowed taxpayer and the bankruptcy trustee to locate additional assets concealed from the bankruptcy_estate which defendant had fraudulently transferred to various third parties after completing the depositions in january year taxpayer filed an adversary complaint against defendant requesting the bankruptcy court to declare that the debt to taxpayer was not dischargeable in bankruptcy and or that defendant should not obtain a discharge_in_bankruptcy at all the complaint was based on the grounds that defendant had misrepresented his financial condition to the court shortly thereafter defendant made a motion to postpone the hearing on the complaint until the appeal of the judgment of the us district_court ordering the return of the dividends and other assets was decided thus the bankruptcy court proceedings were stayed throughout this entire process the trustee had subpoenaed records from various financial institutions in an attempt to locate additional assets fraudulently transferred from the bankruptcy_estate in april year taxpayer again deposed defendant sec_2 and seeking additional assets for collection a possible united_states bank account for defendant was noted by july year the trustee obtained various records leading to the identification of evidence purporting to show that defendant had lied under oath to the bankruptcy court and the trustee determined it would utilize the evidence to support taxpayer’s objection to defendant 1’s discharge_in_bankruptcy in august year regulator filed several proofs of claims with the bankruptcy court in amount b taxpayer’s claims were amount c remaining creditors had claims of amount d regulator’s claim involved the following three claims claims for damages from defendant 1’s fraudulent and negligent management of company and affiliated institutions rendering them illiquid and insolvent claims resulting from defendant 1’s fraudulent and or negligent misrepresentations and failures to disclose to regulator at the time that financial aid was sought and claims for unpaid debts of approximately related companies in which defendant his family and associates had direct and or indirect ownership interests pursuant to country 1’s law defendant is personally liable to regulator for all the companies’ outstanding debts taxpayer’s counsel explained that based on the amount of administrative expenses and prorated distributions which might be expected on the various claims taxpayer could expect to receive only a nominal distribution from the bankruptcy_estate priority payments administrative expenses would go to regulator in august year the appellate court upheld the district court’s judgment which found the defendants liable and upheld the order which required the defendants to repay the plr dividends to taxpayer subsequently the bankruptcy court sought records pertaining to accounts or assets held by defendant or on which he had signing authority at any time prior to the date of the initial bankruptcy proceeding in november year the investigation regarding the bank account of defendant was still pending the bank at which the suspected bank account was located indicated that no account existed in defendant’s name taxpayer’s option was to consider engaging counsel of record from country to record the district_court judgment against defendant sec_2 and in country in february year the trustee uncovered evidence that as of the date of filing of bankruptcy defendant had a foreign bank account in amount e but as of the date of locating the account assets were no longer in the account also trustee located both corporate stock and real_property that were concealed from the bankruptcy_estate the trustee also obtained an order from the bankruptcy court authorizing the seizure of records from one of defendant 1’s entities the records provided the trustee with additional evidence of defendant 1’s violation of bankruptcy law requiring the proper turning over of property to the bankruptcy_estate in february year a bankruptcy court contempt hearing considered defendant 1’s concealment of material assets defendant offered to turn over to the bankruptcy_estate in lieu of the concealed foreign bank account a mortgage in the same amount and a deed for his residence in lieu of foreclosure the court agreed to this arrangement with a deadline of one month defendant also stated an intention to obtain funds to pay taxpayer’s judgment and all other liquidated claims in full by the end of march year defendant had failed to return the money from the foreign bank account and thus trustee recorded the deed in lieu of foreclosure against defendant 1’s residence after trustee was awarded the residence defendant paid the trustee amount e plus interest and fees in april year defendant 1’s deposition was taken and he claimed the fifth_amendment privilege_against self-incrimination with respect to questions about fraud and concealment of assets and the use of fictitious aliases in may year a hearing was held on trustee’s motion to compel turnover of additional assets to estate in may year the bankruptcy court entered an order granting a motion for summary_judgment requiring defendant to execute a quit claim deed to a condominium he owned in favor of the trustee and to account for and turn over all rental income received from the condominium for approximately the last two years in october year the trustee learned that defendant was in the process of selling the subject condominium and the court permitted the sale with the proceeds being held in escrow by defendant 1’s counsel in october year the bankruptcy court granted trustee’s motion to compel turnover of additional assets to the estate the assets included shares of several corporations artwork and an apartment in country defendant failed to comply with the order plr in november year taxpayer again sought to determine whether defendant sec_2 and had any additional assets to disclose since the last discovery action no assets were located taxpayer had not recorded the district court’s judgment in country as it determined that any further collection efforts against these two defendants would not produce recoveries and that further collection actions would be costly in november year the bankruptcy court granted a motion for contempt and a motion to enter defendant 1’s residence to remove any artwork or other_property that belonged to the estate nothing of value was found and at the motion hearing defendant’s attorney disclosed that he had not had any contact or communication with defendant in two weeks continuing efforts were made to locate defendant and the missing assets through dispositions and discovery it was determined that defendant and his wife had flown to country in november year and that a large amount of their furniture and household_items had also been shipped there by the end of year trustee had collected amount f for distribution to the bankruptcy estate’s creditors as discussed above amount b was the claim of regulator amount c was taxpayer’s claim and amount d represented claims of remaining creditors as stated payments to regulator had priority administrative expenses including actual and necessary expenses of preserving the estate as well as trustee’s fees taxes expenses including attorneys fees incurred by the creditors who recover property for the benefit of the estate are paid ahead of general unsecured claims which are paid pro_rata taxpayer’s attorney for the bankruptcy proceedings stated that all claims of which proof is filed are deemed allowed unless a party in interest including a creditor or trustee objects to the claim no objections were asserted to any of the claims by the end of year all of the wrongfully transferred shares of taxpayer were returned to the rightful party or were held in escrow for such parties’ benefit as ordered by the district_court taxpayer requests a ruling that these facts establish the worthlessness of the remaining debt obligation due to taxpayer giving rise to a bad_debt deduction under sec_166 in year in summary the ruling_request is based on the following the non-individual defendants companie sec_3 and and trust had no assets with which to satisfy the court judgment taxpayer determined that collection efforts against these entities would be futile plr with respect to defendant sec_2 and in march year depositions were taken in country and no assets were located beyond those already seized efforts to locate assets in their names continued in april year and november year depositions were again taken seeking information on assets and none were located taxpayer had not recorded the judgment in country because there was virtually no possibility of any recovery as to defendant in june year attempts were made to garnish money owed to defendant and information was sought on possible fraudulent transfer of assets in september year taxpayer filed proof_of_claim with the bankruptcy court in year taxpayer took action in bankruptcy court alleging defendant was concealing assets and misrepresenting his financial condition in year there was a bankruptcy court contempt hearing regarding the concealment of assets defendant agreed to turn over a mortgage and a deed to his residence he also stated his intention to pay taxpayer’s judgment in full later defendant failed to comply with a bankruptcy court order to turn over various assets subsequently it was determined that defendant and his wife had left the united_states for country by the end of year it was clear that the amount collected by the trustee for distribution to the bankruptcy_estate creditors would result in only a minimal recovery for taxpayer sec_166 provides that with regard to wholly worthless debts there shall be allowed as a deduction any debt which becomes worthless within the taxable_year sec_1_166-1 of the income_tax regulations provides that only a bona_fide debt qualifies for purposes of sec_166 a bona_fide debt is a debt which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-2 of the regulations provides that in determining whether a debt is worthless all pertinent evidence is to be considered including the value of the collateral if any securing the debt and the financial condition of the debtor sec_1_166-2 provides that where the surrounding circumstances indicate that a debt is worthless and uncollectible and that legal action to enforce payment would in all probability not result in the satisfaction of execution on a judgment a showing of these facts will be sufficient evidence of the worthlessness of the debt for purposes of the deduction under sec_166 sec_1_166-2 and provide that bankruptcy is generally an indication of the worthlessness of at least a part of an unsecured and unpreferred debt and in bankruptcy a debt may become worthless before settlement or sometimes only when a settlement in bankruptcy has been reached in either case the fact that bankruptcy proceedings are terminated in a later year confirming the worthlessness of a debt does not authorize the shifting of the deduction to such later year plr bad_debts may be deducted to the extent of their worthlessness which is a question of fact and worthlessness can occur before the debt is due 7_tc_1310 in this case the district_court judgment ordering the return by the defendants of the converted stock and the repayment of dividends and interest to taxpayer created a bona_fide debt for purposes of sec_166 see iowa southern utilities co v united_states ct_cl judgment against the officers determined a valid and enforceable obligation of the officers to pay a fixed or determinable sum of money to the taxpayer within the meaning of c furthermore we find that the succession of events up to and including those of year establish that as of year taxpayer’s debt had become worthless immediately after the district_court judgment taxpayer began collecting assets of the defendants to satisfy the judgment the submission states that a portion of the judgment was collected from defendants immediately after the district_court judgment subsequently and prior to year further collection action against defendant sec_2 and became futile the facts show that their counsel withdrew because they were no longer able to pay counsel fees depositions located no more assets and lastly taxpayer determined that recording the district court’s judgment in country would have been both costly and futile as the facts showed that any further collection efforts against defendant sec_2 and would not have been successful companie sec_3 and trust were all foreign entities with no assets collection efforts against these entities were deemed futile because the defendants were jointly and severally liable the debt was not worthless until the debt was deemed worthless as to defendant subsequent to defendant 1’s bankruptcy the prospect of recovery remained through year sec_3 and various assets were discovered which had not been turned over to the bankruptcy_estate the facts show that taxpayer continued to pursue recovery but in november year defendant left the united_states and the prospects for recovery no longer existed see briant v commissioner t c memo taxpayer entitled to bad_debt deduction where debtor in another country and that even if the debtor could have been located there was no reasonable expectation of recovery by the end of year some funds had been collected for distribution to the bankruptcy estate’s creditors but based on priority payments and proration requirements taxpayer’s potential recovery was a small portion of the debt owed as of year the prospect of any further bankruptcy recoveries ended due to defendant 1’s flight from the country this establishes the worthlessness of taxpayer’s debt in that year based on all the facts presented it is apparent that diligent efforts were made up to year to secure recovery and that further legal action was futile upon defendant 1’s flight from the country even though the bankruptcy case was not settled as of year plr we find that the debt was worthless as of year see revrul_71_577 1971_2_cb_129 in conclusion we rule that taxpayer is entitled to a worthless_debt deduction in year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely ___________________________ christopher f kane branch chief branch office of associate chief_counsel income_tax accounting enclosure cc -----------------------------------------------------
